Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specifications hall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claim 1-12 recite limitations including “generator configured to, ” “delayer configured to,” “counter configured to,” and “communicator is configured to, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There appears to be insufficient structure supported in the spec for the claimed elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.




Applicant may:
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	 Amend the written description of the specification such that it expressly recites
what structure, material, or acts perform the entire claimed function, without
introducing any new matter (35 U.S.C. 132(a)); or
(c) 	Amend the written description of the specification such that it clearly links the
structure, material, or acts disclosed therein to the function recited in the claim,
without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification
already implicitly or inherently discloses the corresponding structure, material, or acts
and clearly links them to the function so that one of ordinary skill in the art would
recognize what structure, material, or acts perform the claimed function, applicant
should clarify the record by either:
(a) 	Amending the written description of the specification such that it expressly
recites the corresponding structure, material, or acts for performing the claimed
	unction and clearly links or associates the structure, material, or acts to the
claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) 	Stating on the record what the corresponding structure, material, or acts, which
are implicitly or inherently set forth in the written description of the specification,
perform the claimed function. For more information, see 37 CFR 1.75(d) and
MPEP §§ 608.01(0) and 2181.

Allowable Subject Matter
4.	Claim 1-13 contain allowable subject matter over prior art.
5.	The following is an examiner’s statement of reasons for allowance:   The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 1 and 12, 15 a second generator generates a fourth 20timing signal indicating a control timing of the control target device based on the control data, based on the third timing signal, and with respect to claim 13, generate a fourth 20timing signal indicating a control timing of the control target device based on the control data, based on the third timing signal.
The dependent claims depend on claims 1 and 12, therefore, the dependent claims contain allowable subject matter as well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
June 9, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467